ORDER
MYRON L. GORDON, District Judge.
This is a petition for a writ of habeas corpus, brought on behalf of Mr. Lester and “all others similarly situated” in which it is alleged that the relator’s parole was revoked without a hearing. A return to the petition has been received from the respondent.
The contention that certain constitutional rights are violated by the lack of a hearing prior to the revocation of parole has been presented to this court in several recent petitions. In each case, it was held that no federal appellate authority in this circuit requires such a hearing. Hahn v. Burke, 430 F.2d 100 (7th Cir. 1970), is expressly limited to proceedings in connection with the revocation of probation. United States ex rel. Kwiatowski v. Cady, Case No. 71-C-291 (E.D.Wis., decided June 17, 1971); Mannery v. Liek, Case No. 71-C-66 (E.D.Wis., decided June 7, 1971); United States ex rel. Shields v. Wolke, Case No. 71-C-218 (E.D.Wis., decided May 18, 1971); LeFebre v. Cady, 322 F.Supp. 1160 (E.D.Wis., decided November 13, 1970); see also Morrissey v. Brewer, 443 F.2d 942 (8th Cir., decided April 21, 1971); but see Goolsby v. Gagnon, 322 F.Supp. 460 (E.D.Wis.1971).
Therefore, it is ordered that the present petition for a writ of habeas corpus be and hereby is denied.